Exhibit 10.4

 


SECURITY AGREEMENT

 

J.J. Company, Inc., a Massachusetts corporation (the “Debtor”) having its chief
executive office and principal place of business at 4 Batterymarch Park, Quincy,
Massachusetts 02169, hereby grants to Citizens Bank of Massachusetts, a
Massachusetts banking corporation as Agent for the benefit of and on behalf of
all of the Lenders, as such term is defined in that certain Fifth Amended and
Restated Loan Agreement (collectively, the “Loan Agreement”) dated as of June
29, 2001 as the same has been and may hereafter be amended (the “Secured
Party”), having an address at 28 State Street, Boston, Massachusetts 02109, a
first security interest in all of the Debtor’s present and future right, title
and interest in and to any and all of the following property whether now
existing or hereafter created and wherever located (all of which is hereinafter
called the “Collateral”):

 

All equipment and fixtures, as defined in the Uniform Commercial Code (as
defined below) and all machinery, tools, parts, furniture, furnishings, motor
vehicles and other personal property, tangible or intangible, presently owned or
hereafter acquired by the Debtor, together with additions and accessions thereto
and substitutions and replacements therefor, and the products and proceeds
(including insurance and condemnation proceeds) thereof;

 

All inventory and goods as defined in the Uniform Commercial Code (the “Uniform
Comercial Code”), whether presently owned or hereafter acquired, including,
without limitation, all inventory in the possession of others or in transit, all
goods held for sale or lease or to be furnished under contracts for service or
which have been so furnished, raw materials, work in process, and materials used
or consumed or to be used or consumed in the business of the Debtor, and
completed and unshipped merchandise, and the products and proceeds (including
insurance and condemnation proceeds) of the foregoing;

 

All accounts, chattel paper, instruments, documents and general intangibles
(except the Debtor’s general partnership interest in J. Jill, GP, a
Massachusetts general partnership), all as defined in the Uniform Commercial
Code, including those now existing and those hereafter arising or coming into
existence, and including, without limitation, all rights of payment for goods
sold or leased or services rendered, all rights of payment under contracts
whether or not currently due or not yet earned by performance and accounts
receivable arising or to arise therefrom, and all rights of the Debtor in and to
the goods represented thereby including returned and repossessed goods, and all
rights the Debtor may have or acquire for securing or enforcing the foregoing,
including, without limitation, the rights to reserves, deposits, income tax
refunds, choses in action, judgments or insurance proceeds, and the products and
proceeds of all of the foregoing;

 

1

--------------------------------------------------------------------------------


 

All goodwill, trade secrets, computer programs, customer lists, trade names,
trademarks, copyrights, franchises, licenses and patents and the proceeds
thereof;

 

All books and records relating to the conduct of Debtor’s business;

 

All deposit accounts maintained by the Debtor with the Secured Party or other
bank, trust company, investment firm or fund or any similar institution or
organization and the proceeds thereof;

 

Any deposits, credits, collateral or property of the Debtor at any time now or
hereafter in the possession, custody, or control of the Secured Party or any
entity under the control of the Secured Party or any affiliate of the Secured
Party or in transit to any of them and the proceeds thereof (the “Deposits and
Securities”);

 

All investment property, including, without limitation, all financial assets,
all certificated and uncertificated securities, security entitlements, security
accounts, commodity accounts and commodity contracts;

 

The Collateral shall include, without limitation, the following categories of
assets as defined in Article 9 of the Uniform Commercial Code: goods (including
inventory, equipment and any accessions thereto), instruments (including
promissory notes), documents, accounts (including health-care-insurance
receivables), chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
general intangibles (including payment intangibles and software), supporting
obligations and any and all proceeds of any thereof, wherever located, whether
now owned and hereafter acquired.  If the Debtor shall at any time acquire a
commercial tort claim, as defined in Article 9, the Debtor shall immediately
notify the Secured Party in a writing signed by the Debtor of the brief details
thereof and grant to the Secured Party in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Secured Party.

 

To secure the payment and performance of all liabilities and obligations now or
hereafter owing from the Debtor to the Secured Party of whatever kind or nature,
whether or not currently contemplated at the time of this Security Agreement,
whether such obligations be direct or indirect, absolute or contingent or due or
to become due, including all obligations of the Debtor, actual or contingent, in
respect of letters of credit or Secured Partyer’s acceptances issued by the
Secured Party for the account of or guaranteed by the Debtor, and all
obligations of any partnership, trust, joint venture or any other entity
guaranteed by the Debtor, now existing or hereafter arising, or as to

 

2

--------------------------------------------------------------------------------


 

which Debtor is or may become personally liable, (the “Obligations”), which term
shall include all accrued interest and all costs and expenses, including
reasonable attorney’s fees, costs and expenses relating to the appraisal and/or
valuation of assets and all costs and expenses incurred or paid by the Secured
Party in exercising, preserving, defending, collecting, enforcing, or protecting
any of its rights under the Obligations or hereunder or with respect to the
Collateral or in any litigation arising out of the transactions evidenced by the
Obligations).  Upon and after the occurrence of an Event of Default, the Secured
Party shall have the unrestricted right from time to time to apply (or to change
any application already made) the proceeds of any of the Collateral to any
Obligations, as the Secured Party, in its sole discretion, may determine.

 

I.                                         Representations and Warranties of
Debtor

 

The Debtor hereby represents and warrants that:

 

(a)                                  Debtor is duly organized, validly existing
and in good standing under the laws of The Commonwealth of Massachusetts. 
Debtor is qualified to do business in every state in which the nature of its
business conducted or the character of its property owned in such state would
require such qualification.

 

(b)                                 Debtor has the power to execute, deliver and
perform this Security Agreement, to borrow from the Secured Party or to guaranty
to the Secured Party the obligations of others.  The execution, delivery and
performance of this Security Agreement and any notes, guaranties or other
documents, instruments or agreements evidencing Debtor’s obligations to the
Secured Party have been duly authorized, and will not violate its partnership
agreement or other organizational documents, or any law, regulation or court
order, and will not result in a default under any agreement or indenture to
which the Debtor is a party.

 

(c)                                  Debtor has furnished to the Secured Party
such tax returns, financial statements, including balance sheets and income
statements showing profit (or loss) and other information about the Debtor’s
financial condition as the Secured Party shall have requested.  These tax
returns, financial statements and other information fairly present the financial
condition of the Debtor for the periods then ended, reflect all known
liabilities, direct or contingent, and, if financial statements, have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis.  There has been no material adverse change in the assets,
liabilities, financial conditions, business or prospects of Debtor since the
date of any financial statements, tax returns or other information delivered to
the Secured Party.

 

(d)                                 Debtor has good and marketable title to the
property and assets which are reflected on its financial statements, tax returns
or other information.  Except as otherwise

 

3

--------------------------------------------------------------------------------


 

set forth on Schedule 1 annexed hereto under the heading “Existing Liens”, all
of the Collateral is owned by the Debtor free and clear of all liens, pledges,
security interests, encumbrances and mortgages, except for liens, pledges,
security interests, encumbrances or mortgages in favor of the Secured Party.  No
effective financing statement covering the Collateral or any proceeds thereof is
on file in any public office except as disclosed in writing to the Secured
Party.

 

(e)                                  There is no suit or proceeding at law or in
equity affecting the Debtor or any of its properties which, if adversely
determined, would materially impair the rights of the Debtor to carry on its
business substantially as it is now being conducted or would have a material
adverse effect upon the financial condition of the Debtor.  The Debtor is not a
party to any document, agreement or instrument, and is not subject to any
charge, order or other restriction, materially and adversely affecting its
business, properties, assets, operations or condition, financial or otherwise,
except as previously disclosed to the Secured Party in writing.

 

(f)                                    Debtor has filed all federal, state and
local tax returns and other reports it is required by law to file and has paid
all taxes and other charges that are due and payable.

 

(g)                                 Debtor is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any document, agreement or instrument to which Debtor is a party,
except for minor defaults in agreements which neither individually nor in the
aggregate have a material adverse effect on the Debtor.

 

(h)                                 Debtor has not, during the preceding five
(5) years, changed its name, been a party to a merger, or used any other
corporate or fictitious name except as previously described to the Secured Party
in writing.

 

(i)                                     The place where Debtor keeps its records
concerning the Collateral, the Debtor’s principal place of business and the
Debtor’s chief executive office is the location set forth at the beginning of
this Security Agreement.  The Collateral is now and will continue to be kept at
the location set forth at the beginning of this Security Agreement.

 

(j)                                     If any of the Collateral is to be
attached to real estate, a description of said real estate has been or will be
delivered to the Secured Party and the name and address of each record owner has
been or will be provided in writing to Secured Party on Demand.

 

4

--------------------------------------------------------------------------------


 

II.                                     Covenants of Debtor

 

The Debtor hereby agrees and covenants that:

 

(a)                                  Debtor shall keep the Collateral free from
all liens, security interests and encumbrances except for the security interest
granted herein or those specifically permitted in writing by the Secured Party
or permitted by the Loan Agreement, and shall defend the Collateral against all
claims and demands of all persons at any time claiming any interest therein. 
The Debtor shall not sell or otherwise transfer the Collateral or any interest
therein except in the ordinary course of business.

 

(b)                                 Debtor shall not change its name without
giving the Secured Party thirty (30) days prior written notice in which it sets
forth its new name and the date on which the new name shall first be used. 
Debtor shall maintain its principal place of business and chief executive office
at the address set forth in the beginning of this Security Agreement.  Debtor
shall, at all times, keep the Secured Party accurately informed in writing of
each location where the Debtor’s assets are kept and of each of its places of
business and Debtor shall not remove any records to another state or change the
location or open or close, move or change any existing or new place of business
without giving the Secured Party at least thirty (30) days’ prior written notice
thereof.

 

(c)                                  Debtor shall, at its expense, furnish to
the Secured Party, upon the Secured Party’s demand, such further information,
shall promptly execute and deliver to the Secured Party such financing
statements and other agreements, instruments or documents, and shall do all such
acts as the Secured Party may, at any time or from time to time, reasonably
request, or as may be necessary or appropriate to establish and maintain a valid
and enforceable first security interest of the Secured Party in the Collateral.

 

(d)                                 Debtor shall keep the Collateral (to the
extent that it consists of tangible property) at all times insured against risks
of loss or damage by fire (including so-called extended coverage), theft and
such other casualties as the Secured Party may reasonably require, including
collision in the case of any motor vehicle, all in such amounts, under such
forms of policies, under such terms, for such periods and written by such
companies or underwriters as the Secured Party may approve, which approval may
not be unreasonably withheld, losses in all cases to be payable first to the
Secured Party “as its interest may appear.”  All policies of insurance shall
provide for at least thirty (30) days’ prior written notice of cancellation to
the Secured Party, and the Debtor shall furnish the Secured Party with
certificates of such insurance or other evidence satisfactory to the Secured
Party as to compliance with the provisions of this paragraph.  Upon and after
the occurrence of an Event of Default, Debtor hereby irrevocably appoints the
Secured Party to act as attorney-in-fact for the Debtor in making, adjusting and
settling claims under such policies of insurance or endorsing the Debtor’s name
on any drafts drawn by

 

5

--------------------------------------------------------------------------------


 

insurers of the Collateral or any other document to effect collection;
otherwise, the parties shall act by mutual agreement to settle such claims, with
the Secured Party reserving the ultimate right to determine the application of
such proceeds and settlement of such claims.

 

(e)                                  Debtor shall notify the Secured Party in
writing promptly upon its learning of any event, condition, loss, damage,
litigation, administrative proceeding or other circumstance which may materially
and adversely affect the assets, liabilities, financial condition, business or
prospects of the Debtor or the Secured Party’s security interest in the
Collateral.

 

(f)                                    Debtor shall keep the Collateral in good
order and repair, will not waste or destroy the Collateral or any part thereof
and will not use the Collateral in violation of any applicable statute,
ordinance or policy of insurance thereon.  The Secured Party may examine and
inspect the Collateral, the Debtor’s books and records and any documents or
instruments relating to the Collateral at any reasonable time or times wherever
located.

 

(g)                                 At its option, but without obligation to do
so, the Secured Party may discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on the Collateral; may place and pay
for insurance on the Collateral; may order and pay for the repair, maintenance
and preservation of the Collateral; and may pay any fees for filing or recording
such instruments or documents as may be necessary or desirable to perfect the
security interest granted herein.  The Debtor agrees to reimburse the Secured
Party on demand for any payment made or any expense incurred by the Secured
Party pursuant to the foregoing authorization, and all such payments and
expenses shall constitute part of the principal amount of Obligations (as
defined in the Loan Agreement) hereby secured.

 

(h)                                 If any part of the Collateral is a fixture,
the Debtor shall, on demand, use reasonable efforts to furnish the Secured Party
with a disclaimer or release signed by all persons having an interest in the
real estate or any interest in the Collateral which is prior to the Secured
Party’s interest.

 

(i)                                     All representations now or hereafter
made by the Debtor to the Secured Party, whether in this Security Agreement or
in any supporting or supplemental documentation or statement are, will be, and
shall continue to be true and correct in all respects.

 

III.                                 Events of Default

 

The occurrence of any Event of Default (as defined in the Loan Agreement) shall
constitute an “Event of Default” under this Security Agreement.

 

6

--------------------------------------------------------------------------------


 

IV.                                Remedies

 

Upon and after the occurrence of an Event of Default, all of the Obligations
may, at the option of the Secured Party and without demand (except for the
necessity of demand for any demand Obligation), notice or legal process of any
kind, be declared, and immediately shall become, due and payable.

 

Upon and after the occurrence of an Event of Default, the Secured Party shall
have the following additional rights and remedies:

 

(a)                                  All of the rights and remedies of a secured
party under the Uniform Commercial Code or any other applicable law or at
equity, all of which rights and remedies shall be cumulative and non-exclusive,
to the extent permitted by law, in addition to any other rights and remedies
contained in this Security Agreement or in any document, instrument or agreement
evidencing, governing or securing the Obligations.

 

(b)                                 The right to (i) take possession of the
Collateral, without resort to legal process and without prior notice to Debtor,
and for that purpose Debtor hereby irrevocably appoints the Secured Party its
attorney-in-fact to enter upon any premises on which the Collateral or any part
thereof may be situated and remove the Collateral therefrom, or (ii) require the
Debtor to assemble the Collateral and make it available to Secured Party in a
place to be designated by the Secured Party that is reasonably convenient to the
Debtor and the Secured Party.  The Debtor shall make available to the Secured
Party all premises, locations and facilities necessary for the Secured Party’s
taking possession of the Collateral or for removing or putting the Collateral in
saleable form.

 

(c)                                  The right to sell or otherwise dispose of
all or any part of the Collateral by public or private sale or sales.  Unless
the Collateral is perishable or threatens to decline speedily in value or is of
a type customarily sold on a recognized market, the Secured Party will give the
Debtor at least ten (10) days’ prior written notice of the time and place of any
public sale thereof or of the time after which any private sale or any other
intended disposition (which may include, without limitation, a public sale or
lease of all or part of the Collateral) is to be made.  The Debtor agrees that
ten (10) days is a reasonable time for such notice.  The Secured Party, its
employees, attorneys and agents may bid and become purchasers at any such sale,
if public, and may purchase at any private sale any of the Collateral that is of
a type customarily sold on a recognized market or which is subject to widely
distributed standard price quotations.  Any public or private sale shall be free
from any right of redemption which the Debtor waives and releases.  If there is
a deficiency after such sale and the application of the net proceeds from such
sale, the Debtor shall be responsible for the same, with interest.

 

7

--------------------------------------------------------------------------------


 

(d)                                 The Secured Party shall have the right (and
Debtor irrevocably appoints the Secured Party as attorney-in-fact for the Debtor
for this purpose, such appointment being coupled with an interest), without
prior notice to Debtor and without resort to legal process, to notify the
persons liable for payment of the Accounts (as defined in the Uniform Commercial
Code) at any time and direct such persons to make payments directly to the
Secured Party, and to perform all acts the Debtor could take to collect on the
Account, including, but without limitation, the right to notify postal
authorities to change the address for delivery, open mail, endorse checks, bring
collection suits, and realize upon Collateral securing the Accounts.  At the
Secured Party’s request, all bills and statements sent by the Debtor to the
persons liable for payments of the Accounts shall state that they have been
assigned to, and are solely payable to, the Secured Party, and Debtor shall
direct persons liable for the payment of the Accounts to pay directly to the
Secured Party any sums due or to become due on account thereof.

 

(e)                                  The Secured Party may after the occurrence
and during the continuance of an Event of Default without demand or notice apply
and set off any or all of the Deposits and Securities against, any and all
Obligations even though such Obligations be unmatured, and regardless of the
adequacy of any other collateral securing such Obligations.

 

V.                                    Waivers

 

(a)                                  THE SECURED PARTY AND DEBTOR KNOWINGLY,
INTENTIONALLY, VOLUNTARILY AND IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY PROCEEDING HEREAFTER INSTITUTED BY OR AGAINST THE SECURED PARTY OR THE
DEBTOR IN RESPECT OF THIS SECURITY AGREEMENT, ANY DOCUMENT, INSTRUMENT OR
AGREEMENT EVIDENCING, GOVERNING OR SECURING THE OBLIGATIONS HEREBY SECURED OR
THE COLLATERAL.

 

(b)                                  DEBTOR HEREBY ACKNOWLEDGES THAT THIS
SECURITY AGREEMENT IS PART OF A COMMERCIAL TRANSACTION.

 

(c)                                  THE DEBTOR WAIVES NOTICE OF NON-PAYMENT,
DEMAND, PRESENTMENT, PROTEST OR NOTICE OF PROTEST OF THE COLLATERAL AND ALL
OTHER NOTICES, CONSENTS TO ANY RENEWALS OR EXTENSIONS OF TIME OF PAYMENT THEREOF
AND GENERALLY WAIVES ANY AND ALL SURETYSHIP DEFENSES AND DEFENSES IN THE NATURE
THEREOF.

 

8

--------------------------------------------------------------------------------


 

VI.                                General

 

(a)                                  No waiver by the Secured Party of any
failure to pay or perform shall be effective unless in writing nor operate as a
waiver of any other failure to pay or perform or of the same failure to pay or
perform on a future occasion, nor shall the failure or delay of the Secured
Party to exercise, or the partial exercise of, any right, power or privilege
provided for hereunder in any circumstances preclude the full exercise of such
right, power or privilege in the same or similar circumstances in the future or
the exercise of any other right or remedy.

 

(b)                                 This Security Agreement is intended as the
final, complete and exclusive statement of the provisions contained in this
Security Agreement.  No amendment, modification, termination or waiver of any
provision of this Security Agreement or consent to any departure by the Debtor
therefrom shall, in any event, be effective unless the same shall be in writing
and signed by the Secured Party.  Any waiver of, or consent to any departure
from, any provision of this Security Agreement shall be effective only in the
specific instance of and for the specific purpose for which it is given, and
shall not be deemed to extend to similar situations or to the same situation at
a subsequent time.  No notice to or demand upon the Debtor shall in any case
entitle Debtor to any other or further notice or demand in similar or other
circumstances.

 


(C)                                  THE DEBTOR HEREBY IRREVOCABLY AUTHORIZES
THE SECURED PARTY AT ANY TIME AND FROM TIME TO TIME TO FILE FINANCING STATEMENTS
AND AMENDMENTS THERETO IN SUCH LOCATIONS AND OFFICES AS THE SECURED PARTY SHALL
DEEM NECESSARY OR APPROPRIATE TO PERFECT THE SECURITY INTEREST GRANTED HEREIN,
WHICH SUCH FINANCING STATEMENTS MAY (A) INDICATE THE COLLATERAL (I) AS ALL
ASSETS OF THE DEBTOR OR WORDS OF SIMILAR EFFECT REGARDLESS OF WHETHER ANY
PARTICULAR ASSET COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9
OF THE UNIFORM COMMERCIAL CODE, OR (II) AS BEING OF AN EQUAL OR LESSER SCOPE OR
WITH GREATER DETAIL, AND (B) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF
ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE FOR THE SUFFICIENCY OR FILING OFFICE
ACCEPTANCE OF ANY FINANCING STATEMENT OR AMENDMENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SUCH OTHER INFORMATION MAY INCLUDE, AMONG OTHER
THINGS, (I) WHETHER THE DEBTOR IS AN ORGANIZATION, THE TYPE OF ORGANIZATION AND
ANY ORGANIZATION IDENTIFICATION NUMBER ISSUED TO THE DEBTOR, AND (II) IN THE
CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING OR INDICATION COLLATERAL
AS AS-EXTRACTED COLLATERAL OR TIMBER TO BE CUT, A SUFFICIENT DESCRIPTION OF REAL
PROPERTY TO WHICH THE COLLATERAL RELATES.  THE DEBTOR AGREES TO FURNISH SUCH
INFORMATION TO THE SECURED PARTY PROMPTLY UPON REQUEST.  THE DEBTOR ALSO
RATIFIES ITS AUTHORIZATION FOR THE SECURED PARTY TO HAVE FILED ANY LIKE INITIAL
FINANCING STATEMENTS OR AMENDMENTS THERETO IF FILED PRIOR TO THE DATE HEREOF.


 

(d)                                 All rights of the Secured Party hereunder
shall inure to the benefit of its successors and assigns, and all obligations of
the Debtor shall bind its successors and assigns.  The Secured Party shall have
the unrestricted right at any time or from time to time, and without the
Debtor’s consent, to assign all or any portion of its rights and

 

9

--------------------------------------------------------------------------------


 

obligations hereunder to one or more Secured Partys or other financial
institutions (each, an “Assignee”), and the Debtor agrees that it shall execute,
or cause to be executed, such documents, including without limitation,
amendments hereto and to any other documents executed in connection herewith or
pursuant hereto as the Secured Party shall deem necessary to effect the
foregoing.  Upon the execution and delivery of appropriate assignment
documentation, amendments and any other documentation required by the Secured
Party in connection with such assignment, and the payment by Assignee of the
purchase price agreed to by the Secured Party, and such Assignee, such Assignee
shall have all of the rights and obligations of the Secured Party hereunder (and
under any and all other loan documents) to the extent that such rights and
obligations have been assigned by the Secured Party pursuant to the assignment
documentation between the Secured Party and such Assignee, and the Secured Party
shall be released from its obligations hereunder and thereunder to a
corresponding extent.

 

(e)                                  Debtor shall pay to the Secured Party on
demand any and all costs and expenses, including reasonable attorneys’ fees,
costs and expenses and all costs and expenses incurred or paid by the Secured
Party in exercising, collecting, establishing, defending, preserving,
protecting, or enforcing any of its rights in the Collateral or under any of the
Obligations.

 

(f)                                    This Agreement and the security interest
created hereby shall be governed by and construed in accordance with the laws of
The Commonwealth of Massachusetts.

 

(g)                                 Whenever possible, each provision of this
Security Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Security Agreement
shall to any extent be held invalid or unenforceable, then only such provision
shall be deemed ineffective and the remainder of this Security Agreement shall
not be affected.

 

(h)                                 Upon receipt of an affidavit of an officer
of the Secured Party as to the loss, theft, destruction or mutilation of this
Security Agreement, and, in the case of any such loss, theft, destruction or
mutilation, upon cancellation of such Security Agreement, the Debtor shall
issue, in lieu thereof, a replacement agreement.

 

(i)                                     Debtor hereby acknowledges receipt of a
full completed copy of this Security Agreement.

 

 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor has duly authorized and executed this Agreement as an
instrument under seal as of this 27th day of December, 2004.

 

 

WITNESS:

 

DEBTOR:

 

 

 

 

 

J.J. COMPANY, INC.

 

 

 

/s/ Mara D. Calame

 

 

By:

/s/ Olga L. Conley

 

 

 

Name: Olga L. Conley

 

 

Title: President

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1

Existing Liens

 

None.

 

12

--------------------------------------------------------------------------------